   Case 2:19-cv-05088-GJP Document 22 Filed 03/19/21 Page 1 of 1


                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
                             U.S. COURTHOUSE
                        INDEPENDENCE MALL WEST
                            601 MARKET STREET
                        PHILADELPHIA, PA. 19106-1797

ABRAHAM ITUAH
92 ROBINSON AVENUE
NEWBURGH, NY 12550

In response to your letter requesting the status of your case, according to the docket as of
this date, the following has been filed: 19-cv-5088

       ( ) Motion for___________________________.

       ( ) Order granted / denied (see attached entry). { }

       ( ) Complaint filed on_____________________.

       ( ) Summons executed / un-executed (see attached entry).

       ( ) No legal advice. Please contact the institution’s Law Library

       ( ) Please contact the Marshals with any questions concerning service.

       ( ) Enclosed are some forms for your convenience. { - }

       ( ) For the last entry, please see attached.

       ( x ) Other: docket sheet entries
